t c memo united_states tax_court david c roark and estate of irene roark deceased david c roark executor petitioners v commissioner of internal revenue respondent docket nos filed date earl s howell and timothy r simonds for petitioners edsel ford holman jr for respondent memorandum findings_of_fact and opinion holmes judge in david roark gave dollar_figure to a charity the national community_foundation ncf ncf sent him letters in return saying that no goods or services have been provided in connection with this gift and he took his contributions as a deduction but ncf used the money to pay the premiums on a dollar_figure million insurance_policy on roark’s life that was owned by a_trust benefiting the roark family both the trust and ncf were entitled to portions of the policy’s death_benefit the trust entitled to by far the larger share in 118_tc_528 and then again in weiner v commissioner tcmemo_2002_153 we ruled that the deductions in such arrangements--known as charitable split-dollar_life_insurance agreements --foundered on sec_170 this section requires substantiation of a charitable_contribution with a written acknowledgment by the charity stating whether the donor received any goods or services in consideration in whole or in part for his donation sec_170 in both addis and weiner we held that letters from a charity stating that no consideration was received were inadequate substantiation if the charity was paying premiums for life_insurance benefiting the donor or his family both addis and weiner have now been affirmed on appeal 374_f3d_881 9th cir 102_fedappx_631 9th cir in this case we follow those rulings and again uphold the commissioner’s disallowance of the claimed deduction findings_of_fact this case features three characters petitioner david section references are to the internal_revenue_code_of_1986 as amended roark american express and ncf the recipient of the disputed contributions david roark is a lifelong tennessean including when he filed the petition in this case his life has been marked by success in business and a consistent devotion to charity after graduating from college he worked for years at united hosiery mill in east chattanooga tennessee he came to recognize an untapped demand for fabric dyeing and in set out with a few colleagues to start a business to contract with manufacturers to dye their fabric the business later known as skyland international flourished mr roark and his wife who had tithed their gross_income every year for decades used their prosperity to increase their already generous donations to both their local church and other christian charities mr roark became especially generous with both time and money to the north chattanooga camp of the gideons american express is a well-known financial services company one of its subsidiaries is ids life_insurance_company robert pippenger is a senior financial adviser at american express and has long served as the roarks’ personal financial adviser he also managed the roarks’ investments and knew their financial goals and inclination toward charitable giving mr roark and his wife filed joint returns mrs roark died in and he filed the petition both for himself and in his capacity as executor of her estate ncf the third major player in this case is a sec_501 charitable_organization based in brentwood tennessee it receives money from both its own investments and donations one of the ways it receives donations is through donor-advised accounts also known as individual foundations donors to these foundations contribute money or other_property to a special individual_account and they can direct ncf to contribute up to percent of the principal and interest from that account to other charities of their own choosing the remaining percent of each account goes to the charitable programs of ncf which focus on christian evangelical and humanitarian services pippenger first became aware of charitable split-dollar_life_insurance plans in a conscientious investment adviser he studied the arrangement by attending at his own expense seminars put on by american express he also performed his own due diligence independently he came to see these plans as an opportunity to benefit his clients who were interested in estate_planning since proceeds of a life_insurance_contract that are paid_by reason of the insured’s death are excluded from income sec_101 sharing the cost of the premiums with a charity in a way that created current tax deductions would obviously be attractive sometime in early pippenger met with the roarks to discuss the value of mr roark’s business and the potential taxes that his estate would face upon his death pippenger told the roarks that this charitable split-dollar arrangement would be a good fit for them since it would further their philanthropic goals as well as helping to provide for mr roark’s family after he died the roarks agreed and pippenger began putting the deal in place in date on date mr roark took the first step by opening a donor-advised account with ncf to be called the david c roark foundation in keeping with ncf’s practice mr roark was allowed to choose which charity would get percent of the distribution from his foundation and he picked the north chattanooga gideons camp the roarks then created the david roark revocable life_insurance_trust on date mr roark and mrs roark in her capacity as trustee applied to ids life for a dollar_figure million insurance_policy on mr roark’s life naming the trust as beneficiary mr roark was both the grantor of the trust and its beneficiary during his lifetime mrs roark was the trust’s beneficiary if she survived her husband the remainder beneficiaries were the roarks’ children mrs roark as trustee of the trust sent a letter to curtis calihan ncf’s executive director the letter offered ncf an option to buy a term_insurance death_benefit in the insurance_policy through the roark foundation ncf’s chief_counsel mark absher testified that ncf applied stringent criteria to the life_insurance investments it was offered--ncf insisted on a guaranteed right to a fixed permanent and primary portion of the death_benefit for instance the proposed rate of return on the investment also had to be acceptable the roarks’ proposal apparently met ncf’s criteria and so ncf and mrs roark signed a charitable legacy plan agreement shortly thereafter the plan agreement called for mr roark to donate large sums of money to the roark foundation at ncf ncf could then choose from among three options if ncf paid no premiums the plan agreement carefully gave ncf this option but made clear that ncf’s death_benefit would then be null and void if ncf chose to pay the premiums the plan agreement contemplated that ncf would pay the premiums on an accelerated timetable with all of them paid within five years if ncf chose to make all the payments it would be entitled to dollar_figure of the dollar_figure million death_benefit and the unearned_premium the plan agreement called for roark to donate the following sums to ncf dollar_figure big_number big_number big_number big_number each year ncf had the option of paying sums equal to roark’s donations as premiums on the insurance_policy amount value the dollar_figure death_benefit plus the unearned_premium account value would be paid to the roark foundation with percent ultimately going to the gideons but ncf would be able to use the remaining percent for its own programs the roark trust would receive at least the remaining dollar_figure1 million of the death_benefit if ncf made some of the payments but then stopped under this option ncf’s portion of the death_benefit would be fixed at dollar_figure until the accrued premiums earned were equal to ncf’s payments ncf’s interest in the policy would then end but if the trust and ncf agreed to terminate the policy while some of the premiums remained unearned ncf would at least get those premiums back pippenger was also involved in the arrangement whenever mr roark sent in money to ncf pippenger would fill out and send as is common with insurance_companies ids life earns its premiums by accepting risk for a given time it thus earns accelerated premiums only over that time the unearned_premium account value was the excess of the premiums ncf had paid over the amount ids life had earned the roark trust would actually receive the larger of the death_benefit or a percentage of the policy value in the early years of the policy the death_benefit would almost certainly be larger than the policy value however as with most universal life policies the longer the roarks’ policy was in effect the more likely it would be that the accounts into which the accelerated premiums were invested would grow in value and eventually exceed the death_benefit under the plan agreement this buildup in value would accrue entirely to the trust’s benefit not ncf’s in an ncf form identifying himself as charitable emissary and reminding ncf of the details of the insurance policy’s deadlines and mailing address for payment by late date then all the parts of a charitable split-dollar_life_insurance arrangement were assembled and in place the policy was purchased the trust formed the foundation created the plan agreement signed and even an emissary appointed roark began sending in his contributions everything went smoothly at first by date roark had contributed a total of dollar_figure after each payment ncf sent a letter to him acknowledging his contribution each was signed by either ncf’s chief financial officer or one of its vice presidents each contained this language i further acknowledge that new life corporation of america ncf’s legal name is a charitable_organization with the meaning of section c of the internal_revenue_code and is listed as such in the current revision of irs publication in accordance with irs regulations no goods or services have been provided in connection with this gift ncf used the money to pay dollar_figure to ids life for premiums on the policy in keeping dollar_figure in administrative fees with the first dollar_figure on may and the remaining dollar_figure on december roark then made one additional_contribution of dollar_figure on date he again received a letter from ncf acknowledging the contribution and the letter again stated that no goods or services had been provided in connection with the gift on date mrs roark passed away the roarks’ daughter connie r perrin became the successor trustee of the roark trust and the arrangement continued the only problem was that the roarks were far from alone split-dollar agreements had become so widespread that congress stepped in in date bills were introduced in both the senate and the house to force charities to pay a 100-percent excise_tax on any amounts they had paid on life_insurance policies covering their donors because of the possibility that the legislation would be made retroactive to the date it was introduced ncf stopped making payments on all the split-dollar agreements it had as a result ncf never made a premium payment corresponding to roark’s last dollar_figure contribution once ncf stopped paying premiums its death_benefit in the roark policy was fixed under the plan agreement at dollar_figure as ids life was continuously earning the accelerated payments however the amount of money that ncf stood to get if the policy were terminated began to shrink and once ids life earned all of the accelerated payments ncf’s dollar_figure interest would disappear ncf faced similar problems with the other split-dollar the legislation passed and can now be found in sec_170 tax relief extension act of publaw_106_170 113_stat_1936 parts of it were indeed made retroactive to date the date of introduction agreements it had made so it began sending letters to all its contributors encouraging them to terminate their policies if a contributor agreed ncf would be able to recover the unearned premiums but without a contributor’s agreement to terminate ncf’s investment was at risk if the contributor died quickly ncf would receive a great deal of money but if he outlived the time it took for the life_insurance_company to earn its premiums on ncf’s accelerated payments ncf would get nothing roark got such a letter but he never agreed to terminate the policy he also never contributed any more money to ncf once the legislation was introduced but he did make another payment to ids life in date to prevent the insurance_policy from lapsing then in date he reduced the policy’s death_benefit from dollar_figure million to dollar_figure million this guaranteed that the trust would receive at least some death_benefit even if he never paid another premium if the payments to ncf are counted the roarks contributed a total of dollar_figure to charity during due to rules that set an annual ceiling on charitable_contribution deductions sec_170 the roarks deducted only dollar_figure in and carried over the remainder to the irs issued a notice_of_deficiency for the and tax years that disallowed the dollar_figure in contributions to ncf the commissioner later reduced the disputed amount because ncf never made a payment on the insurance_policy with the last dollar_figure that roark sent it the dollar_figure that is still in dispute is the total of dollar_figure that ncf made toward the insurance_policy and the dollar_figure roark sent to ncf for administrative fees opinion the commissioner argues that the dollar_figure in dispute should be disallowed entirely because it was not properly substantiated by ncf under sec_170 and sec_1_170a-13 income_tax regs and because applying the step-transaction doctrine the series of interrelated transactions was in substance an attempted gift of a partial interest in a life_insurance_policy and so not deductible under sec_170 he also claims that the deduction must at the very least be limited to the excess of roark’s contributions over the economic benefit he received as we noted at the outset we have already decided two very similar cases on the first ground that the commissioner suggests and our decisions were in both cases affirmed 118_tc_528 and weiner v commissioner tcmemo_2002_153 unless these cases can be distinguished they govern roark argues in his brief that addis was not binding on this court while it was pending an appeal this is wrong we are bound by the reviewed decisions of this court 82_tc_793 ndollar_figure affd 771_f2d_269 continued in addis as here the taxpayer negotiated a charitable split-dollar_life_insurance contract the insurance_policy there also was owned by a_trust whose beneficiaries were also the taxpayer’s family the taxpayer in addis also set up a foundation with a charity she also donated money to the charity and the charity also issued an acknowledgment letter with language designed to meet sec_170's substantiation requirements ie that the charity did not provide any goods or services to the donor in return for the contribution that charity also used the donated funds to pay the premiums on a life_insurance_contract entitling it to a percentage of the proceeds upon the taxpayer’s death our analysis in addis centered on the substantiation requirement taxpayers may deduct cash contributions that are made to a qualified donee organization sec_170 if a taxpayer contributes dollar_figure or more at one time the donee organization must substantiate the donation in writing for the deduction to be allowed sec_170 this writing must specify whether the donor received or expected to receive any goods or services from the charity in continued 7th cir there are exceptions 54_tc_742 affd 445_f2d_985 10th cir but they do not apply here now that our previous opinions in addis and weiner have been affirmed we of course have no reason not to follow them consideration for the donation as well as an estimate of their fair_market_value sec_170 sec_1_170a-13 income_tax regs according to the commissioner the letters ncf sent roark fail to meet the terms of the statute and regulation because roark did expect that ncf would pay the premiums and the payment of those premiums was valuable to him--in other words it was not true as ncf wrote in its letter that no goods or services have been provided in connection with this gift in countering the commissioner roark first argues that ncf was not legally obliged to pay the premiums whether ncf was under a legal_obligation might be relevant here under the step- transaction doctrine though perhaps not even then see 697_f2d_473 2d cir affg tcmemo_1981_579 the regulation that applies here however makes clear that the key question is whether a donor expected to receive consideration not whether he was entitled to receive it a donee organization provides goods or services in consideration for a taxpayer’s payment if at the time the taxpayer makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment sec_1_170a-13 income_tax regs emphasis added we look for a quid pro quo not a possible cause of action perhaps anticipating this roark tries to distinguish his case from addis’s by stating--correctly--that addis admitted that she expected the charity in her case to pay the premiums addi sec_118 t c pincite roark in contrast testified that he had no idea what was going on with ncf and the charitable split-dollar_life_insurance plan and that every time he got information about it he simply turned it all over to pippenger we do not find this disavowal credible the idea for this deal after all came from pippenger--his financial not his charitable adviser roark had to have realized that the intricacy of the plan plus the fact that it was being marketed so extensively by american express suggested that as a practical matter ncf would of course use money it got under such plans to pay for insurance and not just add to its endowment failure to do so would have been a massive denial of its donors’ expectations as ncf itself recognized when it let loose with its letterwriting surge after congress began considering the excise_tax on premiums we also find that ncf’s payment of the premiums was something of value to roark of the policy’s dollar_figure million death_benefit a maximum of only dollar_figure would go to ncf the trust which was set up by roark and whose beneficiaries were his wife and children would receive the other dollar_figure1 million the trust would thus take percent of the total death_benefit while ncf would only get percent even if the trust had agreed to terminate the policy early ncf would merely get back the unearned premiums that it prepaid in addis we reasoned that if the charity’s premium payments were big enough to keep the policy viable and the family_trust itself would receive a significant portion of the death_benefit the value of those payments to the trust had to be greater than zero the facts of this case show that roark was getting an even better deal than the taxpayers in the other split-dollar cases that we’ve decided in both addis and weiner the charity would have received a greater proportion of the insurance proceeds than the families’ trusts here the proportions were reversed the roark family through the trust would actually receive more money than ncf and so we easily find that mr roark would receive value as a result of ncf paying the premiums and while it is true that after mrs roark’s death it was the roark’s daughter who was trustee we reasoned in weiner that this change in which relative would collect on the policy did not change our conclusion that the donor expected that he would benefit from his payments roark does of course have the letter that ncf sent him stating that he received nothing of value in exchange for his contributions and it is true that a taxpayer ordinarily may rely on a charity’s estimate of fair_market_value sec_1 170a- h i income_tax regs but if a taxpayer knew or should have known that a charity’s estimate of the fair_market_value of the consideration it provided was not reasonable he cannot take the deduction sec_1_170a-1 income_tax regs and that’s the situation here even if roark did not have actual knowledge that ncf would pay the policy premiums he should have known he was a sophisticated businessman and all the paperwork was available to him he signed much of it all the letters were sent to him it would have been simply unreasonable for him to conclude that this split-dollar agreement did not benefit him and his family at all in the end then this case is indistinguishable from addis though ncf wrote that no goods or services have been provided in connection with this gift each time roark sent in money he knew or should have known that he would receive some value in return since the donation was not properly substantiated under sec_170 and the roarks unreasonably relied on it contrary to the provisions of sec_1_170a-1 income_tax regs we hold that they may not deduct the dollar_figure he contributed to ncf we need not reach any other arguments but because the commissioner conceded a dollar_figure increase to the roarks’ charitable deduction decisions will be entered under rule
